                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

AHMAD SHALASH,

                      Petitioner,               :   Case No. 1:18-cv-333

       - vs -                                       District Judge Timothy S. Black
                                                    Magistrate Judge Michael R. Merz

Warden,
 Belmont Correctional Institution
                                                :
                      Respondent.


                                    TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is transferred

from The Honorable Karen L. Litkovitz to The Honorable Michael R. Merz.

April 12, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                1
